—In a proceeding pursuant to CPLR article 78 to review a determination of the Zoning Board of Appeals of the Town of Harriman, dated June 23, 1993, which, after a hearing, denied the application of the petitioner for a special permit to maintain two principal uses on one lot and for area variances, the petitioner appeals from a judgment of the Supreme Court, Orange County (Carey, J.), dated February 10, 1994, which denied the petition and dismissed the proceeding.
Ordered that the judgment is affirmed, with costs.
It is well settled that local zoning boards have broad discretion in considering applications for permits and variances, and that judicial review is limited to determining whether the action taken by the board is illegal, arbitrary, or an abuse of discretion (see, Matter of Fuhst v Foley, 45 NY2d 441, 444; Conley v Town of Brookhaven Zoning Bd. of Appeals, 40 NY2d 309). A zoning board’s determination will be sustained if it has a rational basis and is supported by substantial evidence (see, Matter of Fuhst v Foley, supra, at 444).
The record in this case clearly establishes that the determination of the Zoning Board of Appeals of the Town of Harriman is not arbitrary and capricious, that it is rationally based on the Village of Harriman Code, Zoning Law Schedule of District Regulations, and the Village Law.
The petitioner’s remaining contentions are without merit. Miller, J. P., Thompson, Ritter and Krausman, JJ., concur.